Citation Nr: 1514178	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-05 428A	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to February 1972 and for an additional three years prior to that.  The dates of this earlier active service are not currently ascertainable from the record before the Board.  On his original application, the appellant indicated that his service started in March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  June 2010 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2011, the Veteran testified at a hearing before a Decision Review Officer at the RO.  A transcript of this hearing is associated with the claims folder.

In February 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA audiological examination was in September 2011 and his most recent private audiological examination was in May 2012.  During the February 2015 hearing, the Veteran reported that his hearing loss has worsened since those examinations.  If the Veteran alleges worsening since the last examination, the claim must be remanded for a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

A remand for a new examination is also necessary because, in reaching her conclusion that it is less likely than not that the Veteran's tinnitus is related to his military service, the September 2011 VA examiner did not review the appellant's claims file and did not address the possibility that the claimant's tinnitus might have been caused or aggravated by his service-connected hearing loss.  

During the February 2015 hearing, the Veteran reported that he saw a "Dr. Brown" in 1973, at which time he underwent surgery to replace a perforated eardrum.  There is no record of this procedure in the claims file.  A remand is also necessary so that the AOJ can seek authorization from the Veteran to acquire any existing records of this surgery.  

The AOJ must also ascertain the Veteran's periods of active duty.  The Veteran's DD Form 214 associated with the claims file notes that the appellant served an additional three years of active duty, the dates of which are currently unknown to the Board.  There is no verification of this earlier period, but there are service treatment records from it.  All periods of the Veteran's active service must be verified on remand.  

Accordingly, the case is REMANDED for the following action:

1. Verify all periods of the Veteran's active service.  Documentation of all attempts to obtain records should be set out in the claims folder.

2. The AOJ should obtain treatment records from the Bay Pines VA Healthcare System since June 2013.  All attempts to obtain records should be documented.  If there has been no treatment since June 2013, that should also be noted.  

3. The AOJ should contact the Veteran, with a request that he provide the full name and address for the private medical facility where he underwent eardrum replacement surgery in 1973.  Following receipt of that information, the AOJ should contact the facility in question, with a request that they provide copies of any and all records of their treatment of the Veteran, in particular, for replacement of a perforated eardrum.  Such records, once obtained, should be made a part of the Veteran's claims folder.  The Veteran should be requested to sign the necessary authorization for release of such private medical records to the VA.  All attempts to procure those records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims folder.  In addition, the Veteran should be informed of any such problem.

4. After associating any outstanding pertinent records related to the Veteran's claim, schedule a new VA audiological examination.  All appropriate testing should be conducted.  The examiner should also fully describe any functional effects caused by the Veteran's bilateral hearing loss disability.  The claims folder should be made available to the examiner prior to entry of any findings. 

The examiner should also provide an opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner should review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service treatment records, and lay statements.  

The Board requests that the examiner state whether it is at least as likely as not that the Veteran's tinnitus is caused or aggravated (permanently worsened beyond the natural progression) by any injury or illness during his military service or by his service-connected bilateral hearing loss.  Specifically an opinion should be entered as to whether the acoustic trauma that caused the hearing loss could also be a causal factor in the onset of tinnitus.  It should also be indicated whether it is likely that the tinnitus had its onset as the severity of any hearing loss shown increased.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

The examiner must set forth all examination findings with a complete examination based on the facts of this case and any relevant medical literature.  If no relationship between the Veteran's tinnitus and his active military service or his service-connected bilateral hearing loss is identified, that should be set forth.  

5. The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  The Veteran is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2014).  If the Veteran fails to report for any scheduled examination, the AOJ must obtain and associate with the claims file copies of any notices of the date and time of the examination sent to him by the pertinent VA medical facility.

6. The AOJ must ensure that the examiner's report complies with this remand and answers the questions presented in the request.  If the report is insufficient, the AOJ must return it to the examiner for necessary corrective action as appropriate.

7. After undertaking any other appropriate development, the AOJ shall readjudicate the issues on appeal.  If the AOJ does not fully grant any benefit sought, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




